DETAILED ACTION
Claim(s) 1-18 as filed 1/26/2022 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Chau on 2/18/2022.

The application has been amended as follows:
 
IN THE CLAIMS:

1. (Currently Amended)	A drainage system comprising:
	an inlet pipe; and
	an energy dissipater comprising a tube, the tube defining a dissipation chamber, the dissipation chamber having a dissipater inlet provided in a wall of the tube, the dissipater inlet fluidically connected to the inlet pipe and a dissipater outlet arranged to discharge fluid from the dissipation chamber,
	wherein the dissipater inlet extends between a first end and a second end upstream of the first end and wherein a wall of the inlet pipe extends tangentially from the dissipation chamber at the first end such that, in use, fluid is discharged into the dissipation chamber in a tangential direction, thereby inducing a circulating flow within the dissipation chamber about an axis of the dissipation chamber,
	wherein the width of the dissipater inlet in a direction parallel to the axis decreases from the first end to the second end, and 
	wherein the width of the dissipater inlet in a direction parallel to the axis does not increase from the first end to the second end.


2. (Cancelled).


17. (Currently amended)	A drainage system as claimed in claim 1, wherein the has an open end defining the dissipater outlet.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753